FILED
                             NOT FOR PUBLICATION                                JUL 20 2010

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



WILLIE BELL, Jr.,                                  No. 08-56636

               Plaintiff - Appellant,              D.C. No. 3:08-cv-00165-H-AJB

  v.
                                                   MEMORANDUM *
V. M. ALMAGER, Warden; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Southern District of California
                      Marilyn L. Huff, District Judge, Presiding

                               Submitted June 29, 2010 **

Before:       ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Willie Bell, Jr., a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging due process

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Nelson v. Heiss, 271 F.3d 891, 893 (9th Cir. 2001), and may affirm on any basis




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
supported by the record, Forest Guardians v. U.S. Forest Serv., 329 F.3d 1089,

1097 (9th Cir. 2003). We affirm.

       The district court properly dismissed Bell’s claim concerning his failed

attempt to mail a package containing a watch before it was confiscated because

regulations requiring Bell to pay for postage from his trust account, rather than

supply his own stamps, do not implicate a constitutionally protected interest. See

Sandin v. Conner, 515 U.S. 472, 484 (1995) (only deprivations that impose

restraint exceeding an inmate’s sentence in an unexpected manner give rise to

protection “by the Due Process Clause of its own force” and only “atypical,

significant deprivation[s] in relation to the ordinary incidents of prison life” give

rise to state-created liberty interests).

       The district court properly dismissed Bell’s claim concerning the handling of

his grievances because inmates have no protected due process rights in grievance

procedures. See Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (order).

       The district court did not abuse its discretion by denying Bell’s motion for a

preliminary class injunction and his motion for class certification because

non-attorney plaintiffs may not act in a representative capacity. See Simon v.

Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008). Moreover, to the extent that

Bell sought an ex parte injunction on his own behalf, the district court did not


                                            2                                    08-56636
abuse its discretion by denying it on the ground that Bell failed to meet, or justify

not meeting, applicable notice requirements. See Fed. R. Civ. P. 65(b).

      The district court also did not abuse its discretion by denying Bell’s motion

for appointment of counsel because he failed to establish exceptional

circumstances. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986).

      Bell’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                    08-56636